Citation Nr: 1717562	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-37 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for left wrist disability including lunate and navicular chondromalacia, synovitis, and scars, status post arthroscopy.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1972, from December 1990 to June 1991, from October 1991 to July 1992, and from August 1992 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. In an August 2008 rating decision, the RO denied a TDIU. In an April 2014 rating decision, the RO granted service connection for left wrist disability and assigned a 10 percent disability rating.

The Veteran had a hearing before an RO official in February 2007 and a Travel Board hearing before a Veterans Law Judge (VLJ) in January 2008. In March 2017 he had a Board videoconference hearing, addressing the issues presently on appeal, before the undersigned VLJ. A transcript of each of those hearings is of record.

The issue of the rating for left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (in this case the RO).


FINDINGS OF FACT

1. From August 1, 2007, to September 30, 2009, the combined effects of the Veteran's service-connected disabilities made him unable to secure or follow a substantially gainful occupation.

2. From October 1, 2009, to March 31, 2013, despite the combined effects of the Veteran's service-connected disabilities, he was able to secure and follow a substantially gainful occupation.

3. From April 1, 2013, the combined effects of the Veteran's service-connected disabilities have made him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. From August 1, 2007, to September 30, 2009, the combined effects of the Veteran's service-connected disabilities met the criteria for a TDIU. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).

2. From October 1, 2009, to March 31, 2013, the combined effects of the Veteran's service-connected disabilities did not meet the criteria for a TDIU. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16.

3. From April 1, 2013, the combined effects of the Veteran's service-connected disabilities have met the criteria for a TDIU. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2003 through 2007. In those letters, the RO notified him what information was needed to substantiate claims for service connection and for a TDIU. The letters also addressed how VA assigns disability ratings and effective dates.

In the March 2017 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issue that the Board is deciding at this time.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.


TDIU

A TDIU for the Veteran was in effect from July 16, 2000, through February 28, 2005. In a claim received on August 26, 2006, he again sought a TDIU, essentially contending that the combined effects of his service-connected disabilities had again made him unemployable.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2016). The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations allow for the assignment of TDIU when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of disability ratings for service-connected disabilities. 38 C.F.R. § 4.16(a). A finding of entitlement to TDIU is dependent upon consideration of the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training. 38 C.F.R. § 4.16. Age is not a factor. 38 C.F.R. § 4.19 (2016). If there is only one disability, it must be ratable at 60 percent or more. If there are two or more disabilities, they must merit a combined rating of at least 70 percent, with one condition rated at least 40 percent disabling. 38 C.F.R. § 4.16(a). For the purpose of finding one 60 percent disability or one 40 percent disability, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Id. If a veteran's individual and combined ratings do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but the veteran's service-connected disabilities nonetheless make him unable to secure or follow a substantially gainful occupation, rating boards are to submit the case to the Director of the VA Compensation Service for consideration of a TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran service-connected disabilities and their present ratings are as follows: posttraumatic stress disorder (PTSD) rated as 30 percent disabling, left foot disability status post plantar fasciotomy, rated at 20 percent, chronic lumbar strain, rated at 20 percent, sciatic nerve disorder affecting the right lower extremity, rated at 20 percent, left (dominant hand) middle finger disability, rated at 10 percent, right foot disability status post neurectomy, rated at 10 percent, pilonidal cyst status post surgery, rated at 10 percent, tender scar on the right foot, rated at 10 percent, tender and painful scar on the left foot, rated at 10 percent, acne and skin rash, rated at 10 percent, and left wrist disability, rated at 10 percent. The combined rating, with a bilateral factor, is 90 percent as of May 14, 2015. (Prior to that he was in receipt of an 80 percent rating as of January 7, 2004.)  Disabilities of both of his lower extremities have a combined rating of at least 40 percent. His service-connected disabilities and their ratings thus meet the 38 C.F.R. § 4.16(a) criteria for a TDIU. A TDIU is warranted if the combined effects of those disabilities make him unable to secure or follow a substantially gainful occupation.

The Veteran has reported that after separation from his 1968 to 1972 period of active service, he worked for the United States Postal Service, for many years as a carrier, and later as a clerk. He has indicated that he retired from the Postal Service in 2003. In August 2006 he stated that in 2004 and 2005 he worked in car sales, working 40 to 60 hours per week and earning about $30,000 a year. In the February 2007 RO hearing he related that he was working at a grocery store as a stocker. In an August 2007 letter the manager of a grocery store wrote that the Veteran worked for the store as a stocker until problems with his back and legs made him unable to perform the job duties. In August 2007 the Veteran reported that he stopped working at the grocery store in July 2007. He indicated that over the preceding twelve months he had earned about $11,000. He stated that presently disabilities of his feet, back, and left hand made him unable to secure or follow a substantially gainful occupation.

In the January 2008 Board hearing the Veteran reported that he had stopped working in 2007. He stated that because of his physical problems he did not last long in jobs with physical demands. He related that when he was employed he avoided people when possible. He stated that medications to address his PTSD had effects that made him unable to perform his work tasks adequately. He reported that due to foot pain he could not walk without shoes with orthotics or specially cushioned slippers. He stated that his foot problems made him unable to stand for longer than one to two hours. He reported that he had constant back pain and that as a result he could only sleep in one position.

On VA examinations in January 2008 the Veteran reported that pain in his feet limited him to 30 minutes of standing and less than a mile of walking. He stated that cramping in his left middle finger had caused great difficulty in employment that required using a computer. On examination there was evidence of left hand pain with pushing, pulling, and twisting.

In September 2008 the Veteran reported that he had last worked in July 2007 and that he had no earned income in the preceding twelve months.

In July 2011 the Veteran reported that from October 2009 to April 2011 he worked 40 hours per week at a grocery store. He stated that over the preceding twelve months he had earned about $21,000. He submitted records indicating that from April 2011 he sought a leave of absence due to pain in his left arm and shoulder.

In August 2013 the Veteran reported that he worked for a grocery store in 2010 and 2011, and was fired after knee surgery and shoulder surgery. He stated that he worked for a car dealership from December 2011 to March 2013, and was forced to quit due to his service-connected injuries. He submitted tax records reflecting that in 2013 he worked for a car dealership and earned about $5,000. He reported that he had been unemployed since March 2013.

On VA examinations of physical disorders in May 2015, the Veteran reported pain, weakness, and fatigability in both feet, with pain exacerbated by standing or walking. The examiner stated that because of pain in the Veteran's feet he should avoid prolonged standing or walking and should be allowed to sit if needed. The Veteran reported pain, weakness, and fatigability in his left wrist, and increased pain with repetitive use. He stated that he had pain in his left middle finger with overuse, and wore a left hand brace as needed to prevent fatigue or pain. The examiner indicated that the Veteran should minimize repetitive use of his left hand and should not lift more than ten pounds with his left hand. The Veteran reported that low back pain and sciatic pain into the right lower extremity had increased over time. The examiner stated that the Veteran's back disorders impacted his ability to work, and that pain from those disorders could significantly limit his functional disability during flare-ups or after repeated use over a period of time. The examiner stated that because of his back problems he should not do any repetitive lifting and he should minimize squatting or bending. He indicated that the Veteran was not limited in sitting, standing, or walking, but that he should be allowed to sit or change positions if needed.

On a VA PTSD examination in May 2015 the Veteran reported ongoing PTSD symptoms and panic attacks of varying frequency. He stated that since retiring from the Postal Service in 2003 he had held jobs on and off, in grocery stores and in car sales. He reported that he had last worked in the first three months of 2013, in car sales. The examiner stated that the Veteran had diminished capacity to deal with the public. The examiner noted that the Veteran was irritable and could have difficulty getting along with coworkers and supervisors. In addition, the examiner stated that the Veteran's ability to consistently maintain regular attendance on a full-time basis was questionable.

In the March 2017 Board hearing the Veteran reported that after his retirement from the Postal Service he worked in grocery stores and selling cars. He stated that he wore a brace on his left wrist most of the time. He indicated that he had a normal range of motion in the wrist, but had pain that worsened with use. He stated that working on a computer caused severe pain. He indicated that he continued in treatment for PTSD. He reported that his back pain and sciatic pain had worsened, and presently were constant and fairly severe. He stated that the pain limited how long he could sit before getting up and changing position, and awakened him at night unless he slept in one particular position. He reported that he had last worked in 2013, selling cars, and that he stopped working then because of problems with his back and his knees.

The Veteran's accounts and medical findings show that, from the time of his August 2006 claim for a TDIU, the disabilities of his left hand and wrist, left and right feet, and low back including sciatica, have affected his capacity to perform work tasks and retain jobs. The evidence reflects that his PTSD also has limiting effects on his employment capacity. Through the years addressed by the claim on appeal the combined effects of the service-connected disabilities have made him unable to retain a substantially gainful occupation through some periods, while he nonetheless held substantial employment at other times. The effects of his service-connected disability are sufficiently responsible for his unemployability in August 2007 through September 2009 to warrant a TDIU for that period. Over most of the period from October 2009 to March 2013 he was substantially gainfully employed, with full time employment from October 2009 to April 2011 and from December 2011 to March 2013. The effects of his disabilities thus did not warrant a TDIU for that period. His service-connected disabilities are sufficiently responsible for his unemployability from April 2013 forward. A TDIU thus is warranted again for that period.


ORDER

From August 1, 2007, to September 30, 2009, entitlement to a TDIU is granted, subject to the law and regulations controlling the disbursement of monetary benefits.

From October 1, 2009, to March 31, 2013, entitlement to a TDIU is denied.

From April 1, 2013, entitlement to a TDIU is granted, subject to the law and regulations controlling the disbursement of monetary benefits.


REMAND

The most recent VA medical examination addressing the Veteran's left wrist disability was performed in May 2015. That examination is sufficiently recent. Since that examination, however, the Court, in Correia v McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include testing of joints for pain on both active and passive motion, and in weight-bearing and non-weight-bearing, and include recording of the range of motion of the opposite undamaged joint. The Court's hold in Correia establishes additional requirements that must be met before finding that a VA examination is adequate. The report of the May 2015 VA examination addresses the range of motion of the left wrist, but does not include results for both active and passive motion or in weight-bearing and non-weight-bearing, and does not state the range of motion of the right wrist. The reports of earlier examinations of the left wrist in October 1994, January 2008, and November 2009 also do not address those factors. As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the current manifestations of his left wrist disability. Provide his claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to conduct all necessary tests of the function and functional impairment of the Veteran's left wrist, including, but not limited to, active and passive ranges of motion, ranges of motion in weight-bearing and non-weight-bearing. Ask the examiner to report, for comparison purposes, the ranges of motion of the right wrist. Ask the examiner to report whether the left wrist has functional impairment due to pain, weakness, fatigability, or incoordination, or with repeated use or flare-ups. Ask the examiner to describe any functional impairment from such factors as equivalent to degrees of additional loss of motion, if feasible. Ask the examiner to indicate whether the left wrist is in ankylosis, and whether the left wrist has functional impairment equivalent to or nearly equivalent to ankylosis. Ask the examiner to provide clear explanations of all of his or her conclusions and opinions.

2. Then review the expanded record and reconsider the remanded claim. If the remanded matter is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before returning the case to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the remanded matter. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


